As filed with the Securities and Exchange Commission on September20, 2007 Securities Act File No. 333-143009 Investment Company Act File No. 811-21698 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check Appropriate Box or Boxes) [X]REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X]Pre-Effective Amendment No. 2 []Post-Effective Amendment No. and/or [X]REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X]Amendment No. 7 THE GABELLI GLOBAL GOLD, NATURAL RESOURCES & INCOME TRUST (Exact Name of Registrant as Specified in Charter) One Corporate CenterRye, New York 10580-1422 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (800) 422-3554 Bruce N. Alpert The Gabelli Global Gold, Natural Resources & Income Trust One Corporate Center Rye, New York 10580-1422 (914) 921-5100 (Name and Address of Agent for Service) Copies to: Richard T. Prins, Esq. James E. McKee, Esq. Skadden, Arps, Slate, Meagher & The Gabelli Global Gold, Natural Flom LLP Resources & Income Trust 4 Times Square One Corporate Center New York, New York 10036 Rye, New York 10580-1422 (212) 735-3000 (914) 921-5100 Approximate date of proposed public offering: From time to time after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, as amended, other than securities offered in connection with a dividend reinvestment plan, check the following box. [X] It is proposed that this filing will become effective (check appropriate box) [X] When declared effective pursuant to section 8(c). If appropriate, check the following box: [] This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. [] This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Amount Being Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Common Shares of Beneficial Interest [] Shares $[] $250 million $7,675 Preferred Shares of Beneficial Interest [] Shares $[] $100 million $3,070 (1) Estimated solely for the purpose of calculating the registration fee.In no event will the aggregate initial offering price of all shares offered from time to time pursuant to the prospectus included as a part of this Registration Statement exceed $350 million. (2) Previously paid in connection with filing of the initial registration statement for these securities on May 16, 2007. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. Subject to Completion, Preliminary Base Prospectus dated , 2007 PROSPECTUS $350,000,000 The Gabelli Global Gold, Natural Resources & Income Trust Common Shares of Beneficial Interest Preferred Shares of Beneficial Interest Investment Objectives. The Gabelli Global Gold, Natural Resources & Income Trust (the “Fund”) is a non-diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended.The Fund’s primary investment objective is to provide a high level of current income.The Fund’s secondary investment objective is to seek capital appreciation consistent with the Fund’s strategy and its primary objective.The Fund’s investment adviser is Gabelli Funds, LLC (the “Investment Adviser”).An investment in the Fund is not appropriate for all investors.We cannot assure you that the Fund’s objectives will be achieved. Under normal market conditions, the Fund will attempt to achieve its objectives by investing at least 80% of its assets in equity securities of companies principally engaged in the gold industry and the natural resources industries.The Fund will invest at least 25% of its assets in the equity securities of companies principally engaged in the exploration, mining, fabrication, processing, distribution or trading of gold or the financing, managing, controlling or operating of companies engaged in “gold-related” activities.In addition, the Fund will invest at least 25% of its assets in the equity securities of companies principally engaged in the exploration, production or distribution of natural resources, such as gas, oil, paper, food and agriculture, forestry products, metals and minerals as well as related transportation companies and equipment manufacturers.The Fund may invest in the securities of companies located anywhere in the world and under normal conditions will invest at least 40% of its assets in the securities of issuers located in at least three countries other than the U.S.As part of its investment strategy, the Fund intends to earn income through an option strategy of writing (selling) covered call options on equity securities in its portfolio.When the Fund sells a covered call option, it receives income in the form of the premium paid by the buyer of the call option, but the Fund forgoes the opportunity to participate in any increase in the value of the underlying equity security above the exercise price of the option.See “Investment Objectives and Policies.” We may offer, from time to time, in one or more offerings, our common shares or preferred shares, each having a par value of $0.001 per share.Shares may be offered at prices and on terms to be set forth in one or more supplements to this Prospectus (each a “Prospectus Supplement”).You should read this Prospectus and the applicable Prospectus Supplement carefully before you invest in our shares. Our shares may be offered directly to one or more purchasers, through agents designated from time to time by us, or to or through underwriters or dealers.The Prospectus Supplement relating to the offering will identify any agents or underwriters involved in the sale of our shares, and will set forth any applicable purchase price, fee, commission or discount arrangement between us and our agents or underwriters, or among our underwriters, or the basis upon which such amount may be calculated.The Prospectus Supplement relating to any sale of preferred shares will set forth the liquidation preference and information about the dividend period, dividend rate, any call protection or non-call period and other matters.We may not sell any of our shares through agents, underwriters or dealers without delivery of a Prospectus Supplement describing the method and terms of the particular offering of our shares.Our common shares are listed on the American Stock Exchange under the symbol “GGN.”On September 19, 2007, the last reported sale price of our common shares was $27.60.Shares of closed-end funds often trade at a discount from net asset value.This creates a risk of loss for an investor purchasing shares in a public offering. Investing in the Fund’s shares involves risks.See “Risk Factors and Special Considerations” on page for factors that should be considered before investing in shares of the Fund. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. This prospectus may not be used to consummate sales of shares by us through agents, underwriters or dealers unless accompanied by a Prospectus Supplement. This prospectus sets forth concisely the information about the Fund that a prospective investor should know before investing.You should read this prospectus, which contains important information about the Fund, before deciding whether to invest in the shares, and retain it for future reference.A Statement of Additional Information, dated September 20, 2007, containing additional information about the Fund, has been filed with the Securities and Exchange Commission and is incorporated by reference in its entirety into this prospectus.You may request a free copy of our annual and semi-annual reports, request a free copy of the Statement of Additional Information, the table of contents of which is on page 58 of this prospectus, request other information about us and make shareholder inquiries by calling (800) GABELLI (422-3554) or by writing to the Fund, or obtain a copy (and other information regarding the Fund) from the Securities and Exchange Commission’s web site (http://www.sec.gov). Our shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained or incorporated by reference in this prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer to sell these securities in any state where the offer or sale is not permitted.You should not assume that the information contained in this prospectus is accurate as of any date other than the date of this prospectus. TABLE OF CONTENTS PROSPECTUS SUMMARY SUMMARY OF FUND EXPENSES USE OF PROCEEDS FINANCIAL HIGHLIGHTS THE FUND INVESTMENT OBJECTIVES AND POLICIES RISK FACTORS AND SPECIAL CONSIDERATIONS MANAGEMENT OF THE FUND PORTFOLIO TRANSACTIONS DIVIDENDS AND DISTRIBUTIONS AUTOMATIC DIVIDEND REINVESTMENT AND VOLUNTARY CASH PURCHASE PLAN DESCRIPTION OF THE SHARES ANTI-TAKEOVER PROVISIONS OF THE FUND’S GOVERNING DOCUMENTS CLOSED-END FUND STRUCTURE REPURCHASE OF COMMON SHARES NET ASSET VALUE TAXATION CUSTODIAN, TRANSFER AGENT AND DIVIDEND DISBURSING AGENT PLAN OF DISTRIBUTION LEGAL MATTERS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ADDITIONAL INFORMATION PRIVACY PRINCIPLES OF THE FUND TABLE OF CONTENTS OF STATEMENT OF ADDITIONAL INFORMATION Table of Contents PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in our shares.You should review the more detailed information contained in this prospectus and the Statement of Additional Information, dated September 20, 2007 (the “SAI”). The Fund The Gabelli Global Gold, Natural Resources & Income Trust is a non-diversified, closed-end management investment company organized under the laws of the State of Delaware.Throughout this prospectus, we refer to The Gabelli Global Gold, Natural Resources & Income Trust as the “Fund” or as “we.” See “The Fund.” The Offering We may offer, from time to time, in one or more offerings, our common or preferred shares, $0.001 par value per share.The shares may be offered at prices and on terms to be set forth in one or more supplements to this Prospectus (each a “Prospectus Supplement”).The offering price per share of our common shares will not be less than the net asset value per share of our common shares at the time we make the offering, exclusive of any underwriting commissions or discounts.You should read this Prospectus and the applicable Prospectus Supplement carefully before you invest in our shares.Our shares may be offered directly to one or more purchasers, through agents designated from time to time by us or to or through underwriters or dealers.The Prospectus Supplement relating to the offering will identify any agents, underwriters or dealers involved in the sale of our shares, and will set forth any applicable purchase price, fee, commission or discount arrangement between us and our agents or underwriters, or among our underwriters, or the basis uponwhich such amount may be calculated.The Prospectus Supplement relating to any sale of preferred shares will set forth the liquidation preference and information about the dividend period, dividend rate, any call protection or non-call period and other matters.We may not sell any of our shares through agents, underwriters or dealers without delivery of a Prospectus Supplement describing the method and terms of the particular offering of our shares.Our common shares are listed on the American Stock Exchange under the symbol “GGN.”On September 19, 2007, the last reported sale price of our common shares was $27.60. Investment Objectives and Policies The Fund’s primary investment objective is to provide a high level of current income.The Fund’s secondary investment objective is to seek capital appreciation consistent with the Fund’s strategy and its primary objective. Under normal market conditions, the Fund will attempt to achieve its objectives by investing at least 80% of its assets in equity securities of companies principally engaged in the gold and natural resources industries.The Fund will invest at least 25% of its assets in the equity securities of companies principally engaged in the exploration, mining, fabrication, processing, distribution or trading of gold or the financing, managing, controlling or operating of companies engaged in “gold-related” activities (“Gold Companies”).In addition, the Fund will invest at least 25% of its assets in the equity securities of companies principally engaged in the exploration, production or distribution of natural resources, such as gas, oil, paper, food and agriculture, forestry products, metals and minerals as well as related transportation companies and equipment manufacturers (“Natural Resources Companies”).The Fund may invest in the securities of companies located anywhere in the world and under normal market conditions will invest at least 40% of its assets in the securities of issuers located in at least three countries other than the U.S. Table of Contents Principally engaged, as used in this prospectus, means a company that derives at least 50% of its revenues or earnings or devotes at least 50% of its assets to the indicated businesses.An issuer will be treated as being located outside the U.S. if it is either organized or headquartered outside of the U.S. and has a substantial portion of its operations or sales outside the U.S.Equity securities may include common stocks, preferred stocks, convertible securities, warrants, depository receipts and equity interests in trusts and other entities.Other Fund investments may include investment companies, including exchange-traded funds, securities of issuers subject to reorganization, derivative instruments, debt (including obligations of the U.S. Government) and money market instruments.As part of its investment strategy, the Fund intends to earn income through an option strategy which will normally consist of writing (selling) call options on equity securities in its portfolio (“covered calls”), but may, in amounts up to 15% of the Fund’s assets, consist of writing uncovered call options on securities not held by the Fund, indices comprised of Gold Companies or Natural Resources Companies or exchange traded funds comprised of such issuers and put options on securities in its portfolio.When the Fund sells a call option, it receives income in the form of the premium paid by the buyer of the call option, but the Fund forgoes the opportunity to participate in any increase in the value of the underlying equity security above the exercise price of the option.When the Fund sells a put option, it receives income in the form of the premium paid by the buyer of the put option, but the Fund will have the obligation to buy the underlying security at the exercise price if the price of the security decreases below the exercise price of the option.See “Investment Objectives and Policies.” The Fund is not intended for those who wish to exploit short-term swings in the stock market. The Investment Adviser’s investment philosophy with respect to selecting investments in the gold industry and the natural resources industries is to emphasize quality and value, as determined by such factors as asset quality, balance sheet leverage, management ability, reserve life, cash flow, and commodity hedging exposure.In addition, in making stock selections, the Investment Adviser looks for securities that it believes may have a superior yield as well as capital gains potential and that allow the Fund to earn income from writing covered calls on such stocks. Preferred Shares and Borrowings The Fund has not issued preferred shares or borrowed money to leverage its investments.If the Fund’s Board of Trustees (the “Board of Trustees”, each member of the Board of Trustees individually a “Trustee”) determines that it may be advantageous to the holders of the Fund’s common shares for the Fund to utilize such leverage, the Fund may issue preferred shares or borrow money.Any preferred shares issued by the Fund will pay distributions either at a fixed rate or at rates that will be reset frequently based on short-term interest rates.Any borrowings may also be at fixed or floating rates.Leverage creates a greater risk of loss as well as a potential for more gains for the common shares than if leverage were not used.See “Risk Factors and Special Considerations– Leverage Risks.”The Fund may also engage in investment management techniques which will not be considered senior securities if the Fund establishes in a segregated account cash or other liquid securities equal to the Fund’s obligations in respect of such techniques. 2 Table of Contents Dividends and Distributions The Fund intends to make regular monthly cash distributions of all or a portion of its investment company taxable income (which includes ordinary income and realized short-term capital gains) to common shareholders.The Fund also intends to make annual distributions of its realized capital gains (which is the excess of net long-term capital gains over net short-term capital losses).Various factors will affect the level of the Fund’s income, such as its asset mix and use of covered call strategies.To permit the Fund to maintain more stable monthly distributions, the Fund may from time to time distribute less than the entire amount of income earned in a particular period, which would be available to supplement future distributions.As a result, the distributions paid by the Fund for any particular monthly period may be more or less than the amount of income actually earned by the Fund during that period.Because the Fund’s distribution policy may be changed by the Board of Trustees at any time and the Fund’s income will fluctuate, there can be no assurance that the Fund will pay dividends or distributions at a particular rate.See “Dividends and Distributions.” Investment company taxable income (including dividend income) and capital gain distributions paid by the Fund are automatically reinvested in additional shares of the Fund unless a shareholder elects to receive cash or the shareholder’s broker does not provide reinvestment services.See “Automatic Dividend Reinvestment and Voluntary Cash Purchase Plan.” Use of Proceeds The Fund will use the net proceeds from the offering to purchase portfolio securities in accordance with its investment objectives and policies.See “Use of Proceeds.” Exchange Listing The Fund’s common shares are listed on the American Stock Exchange (“Amex”) under the trading or “ticker” symbol “GGN.” See “Description of the Shares.”Any fixed rate preferred shares would also likely be listed on a stock exchange. Market Price of Shares Common shares of closed-end investment companies often trade at prices lower than their net asset value.Common shares of closed-end investment companies may trade during some periods at prices higher than their net asset value and during other periods at prices lower than their net asset value.The Fund cannot assure you that its common shares will trade at a price higher than or equal to net asset value.The Fund’s net asset value will be reduced immediately following this offering by the sales load and the amount of the offering expenses paid by the Fund.See “Use of Proceeds.” In addition to net asset value, the market price of the Fund’s common shares may be affected by such factors as the Fund’s dividend and distribution levels (which are affected by expenses) and stability, market liquidity, market supply and demand, unrealized gains, general market and economic conditions and other factors.See “Risk Factors and Special Considerations,” “Description of the Shares” and “Repurchase of Common Shares.” 3 Table of Contents The common shares are designed primarily for long-term investors, and you should not purchase common shares of the Fund if you intend to sell them shortly after purchase. Fixed rate preferred shares may also trade at premiums to or discounts from their liquidation preference for a variety of reasons, including changes in interest rates. Risk Factors and Special Considerations Risk is inherent in all investing.Therefore, before investing in shares of the Fund, you should consider the risks carefully. Industry Risks.The Fund’s investments will be concentrated in each of the gold industry and in the natural resources industries.Because the Fund is concentrated in these industries, it may present more risks than if it were broadly diversified over numerous industries and sectors of the economy.A downturn in the gold or natural resources industries would have a larger impact on the Fund than on an investment company that does not concentrate in such industries. Under normal market conditions, the Fund will invest at least 25% of its assets in equity securities of Gold Companies.Equity securities of Gold Companies may experience greater volatility than companies not involved in the gold industry.Investments related to gold are considered speculative and are affected by a variety of worldwide economic, financial and political factors.The price of gold may fluctuate sharply over short periods of time due to changes in inflation or expectations regarding inflation in various countries, the availability of supplies of gold, changes in industrial and commercial demand, gold sales by governments, central banks or international agencies, investment speculation, monetary and other economic policies of various governments and government restrictions on private ownership of gold.The Investment Adviser’s judgments about trends in the prices of securities of Gold Companies may prove to be incorrect.It is possible that the performance of securities of Gold Companies may lag the performance of other industries or the broader market as a whole. Under normal market conditions, the Fund will invest at least 25% of its assets in equity securities of Natural Resources Companies.A downturn in the indicated natural resources industries would have a larger impact on the Fund than on an investment company that does not invest significantly in such industries.Such industries can be significantly affected by supply and demand for the indicated commodities and related services, exploration and production spending, government regulations, world events and economic conditions.The oil, paper, food and agriculture, forestry products, metals and minerals industries can be significantly affected by events relating to international political developments, the success of exploration projects, commodity prices, and tax and government regulations.The stock prices of Natural Resources Companies may also experience greater price volatility than other types of common stocks.Securities issued by Natural Resources Companies are sensitive to changes in the prices of, and in supply and demand for, the indicated commodities.The value of securities issued by Natural Resources Companies may be affected by changes in overall market movements, changes in interest rates, or factors affecting a particular 4 Table of Contents industry or commodity, such as weather, embargoes, tariffs, policies of commodity cartels and international economic, political and regulatory developments.The Investment Adviser’s judgments about trends in the prices of these securities and commodities may prove to be incorrect.It is possible that the performance of securities of Natural Resources Companies may lag the performance of other industries or the broader market as a whole.See “Risk Factors and Special Considerations — Industry Risks.” Supply and Demand Risk.A decrease in the production of, or exploitation of, gold, gas, oil, paper, food and agriculture, forestry products, metals or minerals or a decrease in the volume of such commodities available for transportation, mining, processing, storage or distribution may adversely impact the financial performance of theFund’s investments.Production declines and volume decreases could be caused by various factors, including catastrophic events affecting production, depletion of resources, labor difficulties, environmental proceedings, increased regulations, equipment failures and unexpected maintenance problems, import supply disruption, increased competition from alternative energy sources or commodity prices.Sustained declines in demand for the indicated commodities could also adversely affect the financial performance of Gold and Natural Resources Companies over the long-term.Factors which could lead to a decline in demand include economic recession or other adverse economic conditions, higher fuel taxes or governmental regulations, increases in fuel economy, consumer shifts to the use of alternative fuel sources, changes in commodity prices, or weather. Depletion and Exploration Risk.Many Gold and Natural Resources Companies are either engaged in the production or exploitation of the particular commodities or are engaged in transporting, storing, distributing and processing such commodities.To maintain or increase their revenue level, these companies or their customers need to maintain or expand their reserves through exploration of new sources of supply, through the development of existing sources, through acquisitions, or through long-term contracts to acquire reserves.The financial performance of Gold and Natural Resources Companies may be adversely affected if they, or the companies to whom they provide products or services, are unable to cost-effectively acquire additional products or reserves sufficient to replace the natural decline. Regulatory Risk.Gold Companies and Natural Resources Companies may be subject to extensive government regulation in virtually every aspect of their operations, including how facilities are constructed, maintained and operated, environmental and safety controls, and in some cases the prices they may charge for the products and services they provide.Various governmental authorities have the power to enforce compliance with these regulations and the permits issued under them, and violators are subject to administrative, civil and criminal penalties, including civil fines, injunctions or both.Stricter laws, regulations or enforcement policies could be enacted in the future, which would likely increase compliance costs and may adversely affect the financial performance of Gold Companies and Natural Resources Companies. 5 Table of Contents Commodity Pricing Risk.The operations and financial performance of Gold and Natural Resources Companies may be directly affected by the prices of the indicated commodities, especially those Gold and Natural Resources Companies for whom the commodities they own are significant assets.Commodity prices fluctuate for several reasons, including changes in market and economic conditions, levels of domestic production, impact of governmental regulation and taxation, the availability of transportation systems and, in the case of oil and gas companies in particular, conservation measures and the impact of weather.Volatility of commodity prices which may lead to a reduction in production or supply, may also negatively affect the performance of Gold and Natural Resources Companies which are solely involved in the transportation, processing, storing, distribution or marketing of commodities.Volatility of commodity prices may also make it more difficult for Gold and Natural Resources Companies to raise capital to the extent the market perceives that their performance may be directly or indirectly tied to commodity prices. Risks Associated with Covered Calls and Other Option Transactions.There are several risks associated with writing covered calls and entering into other types of option transactions.For example, there are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, resulting in a given transaction not achieving its objectives.In addition, a decision as to whether, when and how to use covered call options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful because of market behavior or unexpected events.As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the exercise price of the call option, but has retained the risk of loss should the price of the underlying security decline.As the writer of an uncovered call option, the Fund has no risk of loss should the price of the underlying security decline, but bears unlimited risk of loss should the price of the underlying security increase above the exercise price until the Fund covers its exposure. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position.If the Fund were unable to close out a covered call option that it had written on a security, it would not be able to sell the underlying security unless the option expired without exercise.Reasons for the absence of a liquid secondary market for exchange-traded options include the following: (i) there may be insufficient trading interest;(ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the trading facilities may not be adequate to handle current trading volume; or (vi) the relevant exchange could discontinue the trading of options.In addition, the Fund’s ability to terminate over-the-counter options may be more limited than with exchange-traded options and may involve the risk that counterparties participating in such transactions will not fulfill their obligations.See “Risk Factors and Special Considerations — Risks Associated with Covered Calls and Other Option Transactions.” 6 Table of Contents Limitation on Covered Call Writing Risk.The number of covered call options the Fund can write is limited by the number of shares of common stock the Fund holds.Furthermore, the Fund’s covered call options and other options transactions will be subject to limitations established by the exchanges on which such options are traded.As a result, the number of covered call options that the Fund may write or purchase may be affected by options written or purchased by it and other investment advisory clients of the Investment Adviser.See “Risk Factors and Special Considerations — Risks Associated with Covered Calls and Other Option Transactions — Limitation on Covered Call Writing Risk.” Equity Risk.Investing in the Fund involves equity risk, which is the risk that the securities held by the Fund will fall in market value due to adverse market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate and the particular circumstances and performance of particular companies whose securities the Fund holds.An investment in the Fund represents an indirect economic stake in the securities owned by the Fund, which are for the most part tradedon securities exchanges or in the over-the-counter markets.The market value of these securities, like other market investments, may move up or down, sometimes rapidly and unpredictably.The net asset value of the Fund may at any point in time be worth less than the amount at the time the shareholder invested in the Fund, even after taking into account any reinvestment of distributions.See “Risk Factors and Special Considerations — Equity Risk.” Foreign Securities Risk.Because many of the world’s Gold Companies and Natural Resources Companies are located outside of the United States, the Fund may have a significant portion of its investments in securities that are traded primarily in foreign markets and that are not subject to the requirements ofthe U.S. securities laws, markets and accounting requirements (“Foreign Securities”).Such investments involve certain risks not involved in domestic investments.Securities markets in certain foreign countries are not as developed, efficient or liquid as securities markets in the U.S.Therefore, the prices of Foreign Securities may be more volatile.In addition, with respect to these securities, the Fund will be subject to risks associated with adverse political and economic developments in foreign countries, which could cause the Fund to lose money on its investments in Foreign Securities.See “Risk Factors and Special Considerations — Foreign Securities Risk.” Emerging Markets Risk.The Fund may invest without limit in securities of issuers whose primary operations or principal trading market is in an “emerging market.” An “emerging market” country is any country that is considered to be an emerging or developing country by the International Bank for Reconstruction and Development (the “World Bank”).Investing in securities of companies in emerging markets may entail special risks relating to potential political and economic instability and the risks of expropriation, nationalization, confiscation or the imposition of restrictions on foreign investment, the lack of hedging instruments and restrictions on repatriation of capital invested.Emerging securities markets are substantially smaller, less developed, less liquid and more volatile than the major securities markets.The limited size of emerging securities markets and limited trading 7 Table of Contents value compared to the volume of trading in U.S. securities could cause prices to be erratic for reasons apart from factors that affect the quality of the securities.For example, limited market size may cause prices to be unduly influenced by traders who control large positions.Adverse publicity and investors’ perceptions, whether or not based on fundamental analysis, may decrease the value and liquidity of portfolio securities, especially in these markets.Other risks include high concentration of market capitalization and trading volume in a small number of issuers representing a limited number of industries, as well as a high concentration of investors and financial intermediaries; overdependence on exports, including gold and natural resources exports, making these economies vulnerable to changes in commodity prices; overburdened infrastructure and obsolete or unseasoned financial systems; environmental problems; less developed legal systems; and less reliable securities custodial services and settlement practices. Foreign Currency Risk.The Fund expects to invest in companies whose securities are denominated or quoted in currencies other than U.S. dollars or have significant operations or markets outside of the U.S.In such instances, the Fund will be exposed to currency risk, including the risk of fluctuations in the exchange rate between U.S. dollars (in which the Fund’s shares are denominated) and such foreign currencies and the risk of currency devaluations.Certain non-U.S. currencies, primarily in developing countries, have been devalued in the past and might face devaluation in the future.Currency devaluations generally have a significant and adverse impact on the devaluing country’s economy in the short and intermediate term and on the financial condition and results of companies’ operations in that country.Currency devaluations may also be accompanied by significant declines in the values and liquidity of equity and debt securities of affected governmental and private sector entities generally.To the extent that affected companies have obligations denominated in currencies other than the devalued currency, those companies may also have difficulty in meeting those obligations under such circumstances, which in turn could have an adverse effect upon the value of the Fund’s investments in such companies.There can be no assurance that current or future developments with respect to foreign currency devaluations will not impair the Fund’s investment flexibility, its ability to achieve its investment objectives or the value of certain of its foreign currency denominated investments.See “Risk Factors and Special Considerations — Foreign Currency Risk.” Market Discount Risk.Whether investors will realize gains or losses upon the sale of common shares of the Fund will depend upon the market price of the shares at the time of sale, which may be less or more than the Fund’s net asset value per share.Since the market price of the common shares will be affected by such factors as the Fund’s dividend and distribution levels (which are in turn affected by expenses) and stability, net asset value, market liquidity, the relative demand for and supply of the common shares in the market, unrealized gains, general market and economic conditions and other factors beyond the control of the Fund, the Fund cannot predict whether the common shares will trade at, below or above net asset value or at, below or above the public offering price.Shares of closed-end funds often trade at a discount from their net asset value and the Fund’s shares may trade at such a discount.This risk may be greater for investors expecting to sell their common shares of the Fund soon after the completion of the public offering.The common shares of the Fund are designed primarily for long-term 8 Table of Contents investors, and investors in the common shares should not view the Fund as a vehicle for trading purposes.See “Risk Factors and Special Considerations — Market Discount Risk.” Common Stock Risk.Common stock of an issuer in the Fund’s portfolio may decline in price for a variety of reasons including if the issuer fails to make anticipated dividend payments.Common stock is structurally subordinated as to income and residual value to preferred stock and debt in a company’s capital structure, and therefore will be subject to greater dividend risk than preferred stock or debt instruments of such issuers.While common stock has historically generated higher average returns over long measurement periods than fixed income securities, common stock has also experienced significantly more volatility in those returns.See “Risk Factors and Special Considerations — Common Stock Risk.” Convertible Securities Risk.Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality.The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest ratesdecline.In the absence of adequate anti-dilution provisions in a convertible security, dilution in the value of the Fund’s holding may occur in the event the underlying stock is subdivided, additional equity securities are issued for below market value, a stock dividend is declared, or the issuer enters into another type of corporate transaction that has a similar effect.See “Risk Factors and Special Considerations — Convertible Securities Risk.” Income Risk.The income shareholders receive from the Fund is expected to be based primarily on income the Fund earns from its investment strategy of writing covered calls and dividends and other distributions received from its investments.If the Fund’s covered call strategy fails to generate sufficient income or the distribution rates or yields of the Fund’s holdings decrease, shareholders’ income from the Fund could decline.See “Risk Factors and Special Considerations — Income Risk.” Distribution Risk for Equity Income Portfolio Securities.The Fund intends to invest in the shares of issuers that pay dividends or other distributions.Such dividends or other distributions are not guaranteed, and an issuer may forgo paying dividends or other distributions at any time and for any reason.See “Risk Factors and Special Considerations — Distribution Risk for Equity Income Portfolio Securities.” Special Risks Related to Preferred Securities.Special risks associated with investing in preferred securities include deferral of distributions or dividend payments, in some cases the right of an issuer never to pay missed dividends, subordination to debt and other liabilities, illiquidity, limited voting rights and redemption by the issuer.Because the Fund has no limit on its investment in non-cumulative preferred securities, the amount of dividends the Fund pays may be adversely affected if an issuer of a non-cumulative preferred stock held by the Fund determines not to pay dividends on such stock.There is no assurance that dividends or distributions on preferred stock in which the Fund invests will be declared or otherwise made payable.See “Risk Factors and Special Considerations — Special Risks Related to Preferred Securities.” 9 Table of Contents Interest Rate Risk.Rising interest rates generally adversely affect the financial performance of Gold Companies and Natural Resources Companies by increasing their costs of capital.This may reduce their ability to execute acquisitions or expansion projects in a cost-effective manner. During periods of declining interest rates, the issuer of a preferred stock or fixed income security may be able to exercise an option to prepay principal earlier than scheduled, forcing the Fund to reinvest in lower yielding securities.This is known as call or prepayment risk.During periods ofrising interest rates, the average life of certain types of securities may be extended because of slower than expected principal payments.This may prolong the length of time the security pays a below market interest rate, increase the security’s duration and reduce the value of the security.This is known as extension risk.See “Risk Factors and Special Considerations — Interest Rate Risk.” Inflation Risk.Inflation risk is the risk that the value of assets or income from investments will be worth less in the future as inflation decreases the value of money.As inflation increases, the real value of the Fund’s shares and distributions thereon can decline.In addition, during any periods of rising inflation, dividend rates of any variable rate preferred shares or debt securities issued by the Fund would likely increase, which would tend to further reduce returns to common shareholders.See “Risk Factors and Special Considerations — Inflation Risk.” Illiquid Investments.Although the Fund expects that its portfolio will primarily be comprised of liquid securities, the Fund may invest up to 15% of its assets in unregistered securities and otherwise illiquid investments.Unregistered securities are securities that cannot be sold publicly in the United States without registration under the Securities Act of 1933.An illiquid investment is a security or other investment that cannot be disposed of within seven days in the ordinary course of business at approximately the value at which the Fund has valued the investment.Unregistered securities often can be resold only in privately negotiated transactions with a limited number of purchasers or in a public offering registered under the Securities Act of 1933.Considerable delay could be encountered in either event and, unless otherwise contractually provided for, the Fund’s proceeds upon sale may be reduced by the costs of registration or underwriting discounts.The difficulties and delays associated with such transactions could result in the Fund’s inability to realize a favorable price upon disposition of unregistered securities, and at times might make disposition of such securities impossible.In addition, the Fund may be unable to sell other illiquid investments when it desires to do so, resulting in the Fund obtaining a lower price or being required to retain the investment.Illiquid investments generally must be valued at fair value, which is inherently less precise than utilizing market values for liquid investments, and may lead to differences between the price a security is valued for determining the Fund’s net asset value and the price the Fund actually receives upon sale.See “Risk Factors and Special Considerations — Illiquid Investments.” 10 Table of Contents Investment Companies.The Fund may invest in the securities of other investment companies, including exchange traded funds.To the extent the Fund invests in the common equity of investment companies, the Fund will bear its ratable share of any such investment company’s expenses, including management fees.The Fund will also remain obligated to pay management fees to the Investment Adviser with respect to the assets invested in the securities of other investment companies.In these circumstances, holders of the Fund’s common shares will be in effect subject to duplicative investment expenses.See “Risk Factors and Special Considerations — Investment Companies.” Special Risks of Derivative Transactions.The Fund may participate in derivative transactions.Such transactions entail certain execution, market, liquidity, hedging and tax risks.Participation in the options or futures markets and in currency exchange transactions involves investment risks and transaction costs to which the Fund would not be subject absent the use of thesestrategies.If the Investment Adviser’s prediction of movements in the direction of the securities, foreign currency and interest rate markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies.See “Risk Factors and Special Considerations — Special Risks of Derivative Transactions.” Lower Grade Securities.The Fund may invest up to 10% of its assets in fixed income and convertible securities rated in the lower rating categories of recognized statistical rating agencies, such as securities rated “CCC” or lower by Standard & Poor’s Ratings Services (“S&P”) or “Caa” by Moody’s Investors Service, Inc. (“Moody’s”), or non-rated securities of comparable quality.These high yield securities, also sometimes referred to as “junk bonds,” generally pay a premium above the yields of U.S.government securities or debt securities of investment grade issuers because they are subject to greater risks than these securities.See “Risk Factors and Special Considerations — Lower Grade Securities.” Leverage Risk.The use of leverage, which can be described as exposure to changes in price at a ratio greater than the amount of equity invested, either through the issuance of preferred shares, borrowing or other forms of market exposure, magnifies both the favorable and unfavorable effects of price movements in the investments made by the Fund. To the extent that the Fund determines to employ leverage in its investment operations, the Fund will be subject to substantial risk of loss.The Fund cannot assure you that borrowings or the issuance of preferred shares will result in a higher yield or return to the holders of the common shares. — Preferred Share Risk.The issuance of preferred shares causes the net asset value and market value of the common shares to become more volatile.If the dividend rate on the preferred shares approaches the net rate of return on the Fund’s investment portfolio, the benefit of leverage to the holders of the common shares would be reduced.If the dividend rate on the preferred shares plus the management fee annual rate of 1.00% exceeds the net rate of return on the Fund’s portfolio, the leverage will result in a lower rate of return to the holders of common shares than if the Fund had not issued preferred shares. 11 Table of Contents Any decline in the net asset value of the Fund’s investments would be borne entirely by the holders of common shares.Therefore, if the market value of the Fund’s portfolio declines, the leverage will result in a greater decrease in net asset value to the holders of common shares than if the Fund were not leveraged.This greater net asset value decrease will also tend to cause a greater decline in the market price for the common shares.The Fund might be in danger of failing to maintain the required asset coverage of the preferred shares or of losing its ratings on the preferred shares or, in an extreme case, the Fund’s current investment income might not be sufficient to meet the dividend requirements on the preferred shares.In order to counteract such an event, the Fund might need to liquidate investments in order to fund a redemption of some or all of the preferred shares. In addition, the Fund would pay (and the holders of common shares will bear) all costs and expenses relating to the issuance and ongoing maintenance of the preferred shares, including additional advisory fees. Holders of preferred shares may have different interests than holders of common shares and at times may have disproportionate influence over the Fund’s affairs.Holders of preferred shares, voting separately as a single class, would have the right to elect two members of the Board of Trustees at all times and in the event dividends become in arrears for two full years would have the right to elect a majority of the Trustees until the arrearage is completely eliminated.In addition, preferred shareholders have class voting rights on certain matters, including changes in fundamental investment restrictions and conversionof the Fund to open-end status, and accordingly can veto any such changes. — Portfolio Guidelines of Rating Agencies for Preferred Shares and/or Credit Facility.In order to obtain attractive credit quality ratings for preferred shares or borrowings, the Fund must comply with investment quality, diversification and other guidelines established by the relevant rating agencies.These guidelines could affect portfolio decisions and may be more stringent than those imposed by the Investment Company Act of 1940, as amended (the “1940 Act”). Dependence on Key Personnel.The Investment Adviser is dependent upon the expertise of Mr. Mario J. Gabelli.If the Investment Adviser were to lose the services of Mr. Gabelli, it could be adversely affected.There can be no assurance that a suitable replacement could be found for Mr. Gabelli in the event of his death, resignation, retirement or inability to act on behalf of the Investment Adviser.See “Risk Factors and Special Considerations — Dependence on Key Personnel.” Long-Term Objective; Not a Complete Investment Program.The Fund is intended for investors seeking a high level of current income.The Fund is not meant to provide a vehicle for those who wish to exploit short-term swings in the stock market.An investment in shares of the Fund should not be considered a complete investment program.Each shareholder should take into account the Fund’s investment objectives as well as the shareholder’s other investments when considering an investment in the Fund.See “Risk Factors and Special Considerations — Long-Term Objective; Not a Complete Investment Program.” 12 Table of Contents Management Risk.The Fund is subject to management risk because its portfolio is actively managed.The Investment Adviser applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results.See “Risk Factors and Special Considerations — Management Risk.” Portfolio Turnover.The Fund’s high turnover ratio may result in higher expenses and lower after-tax return to shareholders than if the Fund had a lower turnover ratio. Non-Diversified Status.As a non-diversified investment company under the 1940 Act, the Fund may invest a greater portion of its assets in a more limited number of issuers than may a diversified fund, and accordingly, an investment in the Fund may present greater risk to an investor than an investment in a diversified company.See “Risk Factors and Special Considerations — Non-Diversified Status.” Current Developments.As a result of the terrorist attacks on the World Trade Center and the Pentagon on September 11, 2001, some of the U.S. securities markets were closed for a four-day period.These terrorists attacks, the war in Iraq and its aftermath and other geopolitical events have led to, and may in the future lead to, increased short-term market volatility and may have long-term effects on U.S. and world economies and markets.The nature, scope and duration of the war and occupation cannot be predicted with any certainty.Similar events in the future or other disruptions of financial markets could affect interest rates, securities exchanges, auctions, secondary trading, ratings, credit risk, inflation, energy prices and other factors relating to the common shares.See “Risk Factors and Special Considerations — Current Developments.” Anti-Takeover Provisions.The Fund’s governing documents include provisions that could limit the ability of other entities or persons to acquire control of the Fund or convert the Fund to an open-end fund.See “Risk Factors and Special Considerations — Anti-Takeover Provisions” and “Anti-Takeover Provisions of the Fund’s Governing Documents.” Management and Fees Gabelli Funds, LLC serves as the Fund’s Investment Adviser and is compensated for its services and its related expenses at an annual rate of 1.00% of the Fund’s average weekly net assets, with no deduction for the liquidation preference of any outstanding preferred shares.Consequently, if the Fund has preferred shares outstanding, the management fee as a percentage of net assets attributable to the common shares will be higher.The Investment Adviser is responsible for administration of the Fund and currently utilizes and pays the fees of a third party sub-administrator.See “Management of the Fund.” 13 Table of Contents The Securities and Exchange Commission (the “SEC”), the New York Attorney General and officials of other states have been conducting inquiries into, and bringing enforcement and other proceedings regarding, trading abuses involving open-end investment companies.The Investment Adviser has received information requests and subpoenas from the SEC and the New York Attorney General in connection with these inquiries.The Investment Adviser and its affiliates have been complying with these requests and have implemented additional compliance policies and procedures in response to recent industry initiatives and their internal reviews of their mutual fund practices in a variety of areas.In February 2007, the Investment Adviser made an offer of settlement to the SEC staff for communication to the SEC for consideration to resolve this matter.This offer of settlement is subject to final agreement regarding the specific language of the SEC’s administrative order and other settlement documents.For further details, see “Management of the Fund — Regulatory Matters.” Repurchase of Common Shares and Anti-TakeoverProvisions The Fund’s Board of Trustees has authorized the Fund (and the Fund accordingly reserves freedom of action) to repurchase its common shares in the open market when the common shares are trading at a discount of 7.5% or more from net asset value (or such other percentage as the Board of Trustees may determine from time to time).Although the Board of Trustees has authorized such repurchases, the Fund is not required to repurchase its common shares.The Board of Trustees has not established a limit on the number of shares that could be purchased during such period.Such repurchases are subject to certain notice and other requirements under the 1940 Act.See “Repurchase of Common Shares.” Certain provisions of the Fund’s Agreement and Declaration of Trust and By-Laws (collectively, the “Governing Documents”) may be regarded as “anti-takeover” provisions.Pursuant to these provisions, only one of three classes of Trustees is elected each year, and the affirmative vote of the holders of 75% of the outstanding shares of the Fund are necessary to authorize the conversion of the Fund from a closed-end to an open-end investment company or to authorize certain transactions between the Fund and a beneficial owner of more than 5% of any class of the Fund’s capital stock.The overall effect of these provisions is to render more difficult the accomplishment of a merger with, or the assumption of control by, a principal shareholder.These provisions may have the effect of depriving Fund common shareholders of an opportunity to sell their shares at a premium to the prevailing market price.The issuance of preferred shares could make it more difficult for the holders of common shares to avoid the effect of these provisions.See “Anti-Takeover Provisions of the Fund’s Governing Documents.” Custodian, Transfer Agent and Dividend Disbursing Agent The Bank of New York Mellon Corporation (“Mellon”), located at 135 Santilli Highway, Everett, Massachusetts 02149, serves as the custodian (the “Custodian”) of the Fund’s assets pursuant to a custody agreement.Under the custody agreement, the Custodian holds the Fund’s assets in compliance with the 1940 Act.For its services, the Custodian will receive a monthly fee paid by the Fund based upon, among other things, the average value of the total assets of the Fund, plus certain charges for securities transactions and out-of-pocket expenses 14 Table of Contents American Stock Transfer & Trust Company (“American Stock Transfer”), located at 59 Maiden Lane, New York, New York 10038, serves as the Fund’s distribution disbursing agent, as agent under the Fund’s automatic dividend reinvestment and voluntary cash purchase plan and as transfer agent and registrar with respect to the common shares of the Fund. 15 Table of Contents SUMMARY OF FUND EXPENSES The following table shows the Fund’s expenses, including preferred share offering expenses as a percentage of net assets attributable to common shares. Shareholder Transaction Expenses Sales Load (as a percentage of offering price) 4.50%(1) Offering Expenses (excluding Preferred Share Offering Expenses) (as a percentage of offering price) 0.18%(1) Dividend Reinvestment Plan Fees None(2) Preferred Share Offering Expenses Borne by the Fund (as a percentage of net assets attributable to common shares) 0.07%(3) Percentage of Net Assets Attributable to Common Shares Annual Expenses Management Fees 1.14%(4) Other Expenses 0.12%(4) Total Annual Expenses 1.26%(4) Dividends on Preferred Shares 0.81%(5) Other Preferred Share Expenses 0.01%(5) Total Annual Expenses and Dividends on Preferred Shares 2.08% (1) Estimated maximum amount based on offering of $250 million in common shares. The actual amounts in connection with any offering will be set forth in the Prospectus Supplement if applicable. (2) You will be charged a $1.00 service charge and pay brokerage charges if you direct the plan agent to sell your common shares held in a dividend reinvestment account. (3) Assumes issuance of $50 million in liquidation preference of fixed rate preferred shares and $50 million in liquidation preference of variable rate preferred shares and net assets attributable to common shares of $735 million (which includes issuance of $250 million in common shares).The actual amount in connection with any offering will be set forth in the Prospectus Supplement if applicable. (4) The Investment Adviser’s fee is 1.00% annually of the Fund’s average weekly net assets, with no deduction for the liquidation preference of any outstanding preferred shares.Consequently, if the Fund has preferred shares outstanding, the investment management fees and other expenses as a percentage of net assets attributable to common shares will be higher than if the Fund does not utilize a leveraged capital structure.”Other Expenses” are based on estimated amounts for the current year assuming completion of the proposed issuances. (5) Assumes issuance of $50 million in liquidation preference of fixed rate preferred shares and $50 million in liquidation preference of variable rate preferred shares at an annual dividend rate of 6.50% and 5.45% (inclusive of an annual 0.25% remarketing fee), respectively, and net assets attributable to common shares of $735 million (which includes issuance of $250 million in common shares).Preferred share expenses do not include potential expenses the Fund may incur in connection with hedging its obligations to the Variable Rate Preferred Shares or any benefits associated with such hedging instruments because the Fund cannot predict the likelihood of using such hedging instruments or the related costs and benefits.The actual amount in connection with any offering will be set forth in the Prospectus Supplement if applicable. The purpose of the table above and the example below is to help you understand all fees and expenses that you, as a holder of common shares, would bear directly or indirectly. 16 Table of Contents The following example illustrates the expenses (including the maximum estimated sales load of $45 and estimated offering expenses of $1.80 from the issuance of $250 million in common shares) you would pay on a $1,000 investment in common shares, assuming a 5% annual portfolio total return.*The actual amounts in connection with any offering will be set forth in the Prospectus Supplement if applicable. 1 Year 3 Years 5 Years 10 Years Total Expenses Incurred $67 $109 $153 $277 * The example should not be considered a representation of future expenses.The example assumes that the amounts set forth in the Annual Expenses table are accurate and that all distributions are reinvested at net asset value.Actual expenses may be greater or less than those assumed.Moreover, the Fund’s actual rate of return may be greater or less than the hypothetical 5% return shown in the example. USE OF PROCEEDS The Investment Adviser expects that it will initially invest the proceeds of the offering in high quality short-term debt securities and instruments.The Investment Adviser anticipates that the investment of the proceeds will be made in accordance with the Fund’s investment objectives and policies as appropriate investment opportunities are identified, which is expected to substantially be completed within three months; however, changes in market conditions could result in the Fund’s anticipated investment period extending to as long as six months. 17 Table of Contents FINANCIAL HIGHLIGHTS The selected data below sets forth the per share operating performance and ratios for the period presented.The financial information was derived from and should be read in conjunction with the Financial Statements of the Fund and Notes thereto, which are incorporated by reference into this prospectus and the SAI.The financial information for the year ended December 31, 2006, and for each of the preceding fiscal periods since inception, has been audited byPricewaterhouseCoopers LLP, the Fund’s independent registered public accounting firm, whose unqualified report on such Financial Statements is incorporated by reference into the SAI. Selected data for a common share of beneficial interest outstanding throughout each period: Six Months Ended June 30, 2007 (Unaudited) Year Ended December 31, 2006 Period Ended December 31, 2005(d) Operating Performance: Net asset value, beginning of period $24.10 $21.99 $19.06 (e) Net investment income 0.02 0.08 0.08 Net realized and unrealized gain on investments, swap contracts, securities sold short, written options,and foreign currency transactions 3.63 3.77 4.01 Total from investment operations 3.65 3.85 4.09 Distributions to Common Shareholders: Net investment income (0.06)* - (0.07) Net realized gains on investments, swap contracts, securities sold short, written options, and foreign currency transactions (0.78)* (1.74) (1.09) Total distributions to common shareholders (0.84) (1.74) (1.16) Fund Share Transactions: Increase/(decrease) in net asset value from common share transactions 0.00 (b) - 0.00 (b) Total fund share transactions 0.00 (b) - 0.00 (b) Net Asset Value, End of Period $26.91 $24.10 $21.99 NAV Total return † 15.48% 18.29% 22.0% ** Market value, end of period $26.43 $24.60 $21.80 Investment total return †† 11.07% 21.86% 15.2% *** Ratios to Average Net Assets and Supplemental Data: Net assets end of period (in 000’s) $486,478 $432,741 $390,209 Ratio of net investment income to average net assets 0.18% (c) 0.42% 0.47%(c) Ratio of operating expenses to average net assets (a) 1.17% (c) 1.17% 1.15% (c) Portfolio turnover rate 36.3% 114.8% 142.5% 18 Table of Contents † Based on net asset value per share, adjusted for reinvestment of distributions at the net asset value per share on the ex-dividend dates.Total return for a period of less than one year is not annualized. †† Based on market value per share, adjusted for reinvestment of distributions at prices obtained under the Fund’s dividend reinvestment plan.Total return for a period of less than one year is not annualized. (a) The Fund incurred interest expense during the six months ended June 30, 2007 and the year ended December 31, 2006.If interest expense had not been incurred, the ratios of operating expenses to average net assets would have been 1.14% and 1.16%, respectively. (b) Amount represents less than $0.005 per share. (c) Annualized. (d) The Fund commenced investment operations on March 31, 2005. (e) The beginning of period NAV reflects a $0.04 reduction for costs associated with the initial public offering. * Based on fiscal year to date book income.Amounts are subject to change and recharacterization at fiscal year end. ** Based on net asset value per share at commencement of operations of $19.06 per share. *** Based on market value per share at initial public offering of $20.00 per share. THE FUND The Fund is a non-diversified, closed-end management investment company registered under the 1940 Act.The Fund was organized as a Delaware statutory trust on January 4, 2005, pursuant to an Agreement and Declaration of Trust governed by the laws of the State of Delaware.The Fund commenced investment operations on March 31, 2005.The Fund’s principal office is located at One Corporate Center, Rye, New York, 10580-1422 and its telephone number is (800) 422-3554. INVESTMENT OBJECTIVES AND POLICIES Investment Objectives The Fund’s primary investment objective is to provide a high level of current income.The Fund’s secondary investment objective is to seek capital appreciation consistent with the Fund’s strategy and its primary objective.Under normal market conditions, the Fund will attempt to achieve its objectives by investing at least 80% of its assets in equity securities of companies principally engaged in the gold industry and the natural resources industries.The Fund will invest at least 25% of its assets in the equity securities of companies principally engaged in the exploration, mining, fabrication, processing, distribution or trading of gold or the financing, managing, controlling or operating of companies engaged in “gold-related” activities.In addition, the Fund will invest at least 25% of its assets in the equity securities of companies principally engaged in the exploration, production or distribution of natural resources, such as gas, oil, paper, food and agriculture, forestry products, metals and minerals as well as related transportation companies and equipment manufacturers.The Fund may invest in the securities of companies located anywhere in the world.Under normal market conditions, the Fund will invest at least 40% of its assets in the securities of issuers located in at least three countries other than the U.S.For this purpose an issuer will be treated as located outside the U.S. if it is either organized or headquartered outside the U.S. and has a substantial portion of its operations or sales outside the U.S.Equity securities may include common stocks, preferred stocks, convertible securities, warrants, depository receipts and equity interests in trusts and other entities.Other Fund investments may include investment companies, securities of issuers subject to reorganization or other risk arbitrage investments, certain derivative instruments, debt (including obligations of the U.S. Government) and money market instruments. As part of its investment strategy, the Fund intends to earn income through an option strategy of writing (selling) covered call options on equity securities in its portfolio.When the Fund sells a covered call option, it receives income in the form of the premium paid by the buyer of the call option, but the Fund forgoes the opportunity to participate in any increase in the valueof the underlying equity security above the exercise price of the option. Investment Methodology of the Fund In selecting securities for the Fund, the Investment Adviser normally will consider the following factors, among others: •the industry of the issuer of a security; 19 Table of Contents •the ability of the Fund to earn income from writing covered call options on such securities; •the interest or dividend income generated by the securities; •the potential for capital appreciation of the securities; •the prices of the securities relative to other comparable securities; •whether the securities are entitled to the benefits of call protection or other protective covenants; •the existence of any anti-dilution protections or guarantees of the security; and •the number and size of investments of the portfolio as to issuers. The Investment Adviser’s investment philosophy with respect to selecting investments in the gold industry and the natural resources industries is to emphasize quality and value, as determined by such factors as asset quality, balance sheet leverage, management ability, reserve life, cash flow, and commodity hedging exposure.In addition, in making stock selections, the Investment Adviser looks for securities that it believes may have a superior yield as well as capital gains potential. Certain Investment Practices Gold Industry Concentration.Under normal market conditions the Fund will invest at least 25% of its assets in the equity securities of Gold Companies. “Gold Companies” are those that are principally engaged in the exploration, mining, fabrication, processing, distribution or trading of gold, or the financing, managing, controlling or operating of companies engaged in “gold-related” activities.The Fund’s investments in Gold Companies will generally be in the common equity of Gold Companies, but the Fund may also invest in preferred stocks, securities convertible into common stocks, and securities such as rights and warrants that have common stock characteristics. In selecting investments in Gold Companies for the Fund, the Investment Adviser focuses on stocks that are undervalued, but which appear to have favorable prospects for growth.Factors considered in this determination include capitalization per ounce of gold production, capitalization per ounce of recoverable reserves, quality of management and ability to create shareholder wealth.Because most of the world’s gold production is outside of the United States, the Fund may have a significant portion of its investments in Gold Companies in securities of foreign issuers, including those located in developed as well as emerging markets.The percentage of Fund assets invested in particular countries or regions will change from time to time based on the Investment Adviser’s judgment.Among other things, the Investment Adviser will consider the economic stability and economic outlook of these countries and regions.See “Risk Factors and Special Considerations — Industry Risks.” Natural Resources Industries Concentration.Under normal market conditions, the Fund will invest at least 25% of its assets in equity securities of Natural Resources Companies. “Natural Resources Companies” are those that are principally engaged in the exploration, production or distribution of energy or natural resources, such as gas, oil, paper, food and agriculture, forestry products, metals and minerals as well as related transportation companies and equipment manufacturers. Principally engaged, as used in this prospectus, means a company that derives at least 50% of its revenues or earnings or devotes at least 50% of its assets to gold or natural resources related activities, as the case may be. Covered Calls and Other Option Transactions.The Fund intends to earn income through an option strategy which will normally consist of writing (selling) call options on equity securities in its portfolio (“covered calls”), but may, in amounts up to 15% of the Fund’s assets, consist of writing uncovered call options on additional amounts of such securities beyond the amounts held in its portfolio, on other securities not held in its portfolio, on indices comprised of Gold Companies or Natural Resources Companies or on exchange traded funds comprised of such issuers and also may consist of writing put options on securities in its portfolio.Writing a covered call is the selling of an option contract entitling the buyer to purchase an underlying security that the Fund owns, while writing an 20 Table of Contents uncoveredcall is the selling of such a contract entitling the buyer to purchase a security the Fund does not own or in an amount in excess of the amount the Fund owns.When the Fund sells a call option, it receives income in the form of the premium paid by the buyer of the call option, but the Fund forgoes the opportunity to participate in any increase in the value of the underlying equity security above the exercise price of the option.The writer of the call option has the obligation, upon exercise of the option, to deliver the underlying security or currency upon payment of the exercise price during the option period. A put option is the reverse of a call option, giving the buyer the right, in return for a premium, to sell the underlying security to the writer, at a specified price, and obligating the writer to purchase the underlying security from the holder at that price.When the Fund sells a put option, it receives income in the form of the premium paid by the buyer of the put option, but the Fund will have the obligation to buy the underlying security at the exercise price if the price of the security decreases below the exercise price of the option. If the Fund has written a call option, it may terminate its obligation by effecting a closing purchase transaction.This is accomplished by purchasing a call option with the same terms as the option previously written.However, once the Fund has been assigned an exercise notice, the Fund will be unable to effect a closing purchase transaction.Similarly, if the Fund is the holder of an option, it may liquidate its position by effecting a closing sale transaction.This is accomplished by selling an option with the same terms as the option previously purchased.There can be no assurance that either a closing purchase or sale transaction can be effected when the Fund so desires. The Fund will realize a profit from a closing transaction if the price of the transaction is less than the premium it received from writing the option or is more than the premium it paid to purchase the option; the Fund will realize a loss from a closing transaction if the price of the transaction is more than the premium it received from writing the option or is less than the premium it paid to purchase the option.Since call option prices generally reflect increases in the price of the underlying security, any loss resulting from the repurchase of a call option may also be wholly or partially offset by unrealized appreciation of the underlying security.Other principal factors affecting the market value of a put or a call option include supply and demand, interest rates, the current market price and price volatility of the underlying security and the time remaining until the expiration date.Gains and losses on investments in options depend, in part, on the ability of the Investment Adviser to predict correctly the effect of these factors.The use of options cannot serve as a complete hedge since the price movement of securities underlying the options will not necessarily follow the price movements of the portfolio securities subject to the hedge. An option position may be closed out only on an exchange that provides a secondary market for an option with the same terms or in a private transaction.Although the Fund will generally purchase or write options for which there appears to be an active secondary market, there is no assurance that a liquid secondary market on an exchange will exist for any particular option.In such event, it might not be possible to effect closing transactions in particular options, so that the Fund would have to exercise its options in order to realize any profit and would incur brokerage commissions upon the exercise of call options and upon the subsequent disposition of underlying securities for the exercise of put options. Although the Investment Adviser will attempt to take appropriate measures to minimize the risks relating to the Fund’s writing and purchasing of put and call options, there can be no assurance that the Fund will succeed in any option-writing program it undertakes. When the Fund writes an uncovered call option or put option, it will segregate liquid assets with its custodian in an amount equal to the amount, adjusted daily, by which such option is in the money or will treat the unsegregated amount as borrowings. Foreign Securities.Because many of the world’s Gold Companies and Natural Resources Companies are located outside of the U.S., the Fund may have a significant portion of its investments in securities of foreign issuers, which are generally denominated in foreign currencies.See “Risk Factors and Special Considerations — Foreign Securities Risk.” 21 Table of Contents The Fund may also purchase sponsored American Depository Receipts (“ADRs”) or U.S.dollar denominated securities of foreign issuers.ADRs are receipts issued by U.S. banks or trust companies in respect of securities of foreign issuers held on deposit for use in the U.S. securities markets. Emerging Markets.The Fund may invest without limit in securities of emerging market issuers.These securities may be U.S. dollar denominated or non-U.S. dollar denominated, including emerging market country currency denominated.An “emerging market” country is any country that is considered to be an emerging or developing country by the International Bank for Reconstruction and Development (the “World Bank”).Emerging market countries generally include every nation in the world except the U.S., Canada, Japan, Australia, New Zealand and most countries located in Western Europe. Registered Investment Companies.The Fund may invest in registered investment companies in accordance with the 1940 Act, to the extent consistent with the Fund’s investment objectives, including exchange traded funds that concentrate in investments in the gold or natural resources industries.The 1940 Act generally prohibits the Fund from investing more than 5% of its assets in any one other investment company or more than 10% of its assets in all other investment companies.However, many exchange-traded funds are exempt from these limitations. Illiquid Investments.The Fund may invest up to 15% of its net assets in securities for which there is no readily available trading market or are otherwise illiquid.Illiquid securities include, among other things, securities legally restricted as to resale such as commercial paper issued pursuant to Section 4(2) of the Securities Act, 144A securities, written over-the-counter options, repurchase agreements with maturities in excess of seven days, certain loan participation interests, fixed time deposits which are not subject to prepayment or provide for withdrawal penalties upon prepayment (other than overnight deposits), and other securities whose disposition is restricted under the federal securities laws.Section 4(2) and Rule 144A securities may, however, be treated as liquid by theInvestment Adviser pursuant to procedures adopted by the Board of Trustees, which require consideration of factors such as trading activity, availability of market quotations and number of dealers willing to purchase the security.If the Fund invests in Rule 144A securities, the level of portfolio illiquidity may be increased to the extent that eligible buyers become uninterested in purchasing such securities. It may be more difficult to sell illiquid securities at an attractive price until such time as such securities may be sold publicly.Where registration is desired, a considerable period may elapse between a decision to sell the securities and the time when registration is complete.Thus, the Fund may not be able to obtain as favorable a price as that prevailing at the time of the decision to sell.The Fund may also acquire securities with contractual restrictions on the resale of such securities.Such restrictions might prevent their sale at a time when such sale would otherwise be desirable. Income Securities.The Fund may invest in other equity securities that are expected to periodically accrue or generate income for their holders such as common and preferred stocks of issuers that have historically paid periodic dividends or otherwise made distributions to stockholders.Unlike fixed income securities, dividend payments generally are not guaranteed and so may be discontinued by the issuer at its discretion or because of the issuer’s inability to satisfy its liabilities.Further, an issuer’s history of paying dividends does not guarantee that it will continue to pay dividends in the future.In addition to dividends, under certain circumstances the holders of common stock may benefit from the capital appreciation of the issuer. In addition, the Fund also may invest in fixed income securities such as convertible securities, bonds, debentures, notes, stock, short-term discounted Treasury Bills or certain securities of the U.S. government sponsored instrumentalities, as well as money market mutual funds that invest in those securities, which, in the absence of an applicable exemptive order, will not be affiliated with the Investment Adviser.Fixed income securities obligate the issuer to pay to the holder of the security a specified return, whichmay be either fixed or reset periodically in accordance with the terms of the security.Fixed income securities generally are senior to an issuer’s common stock and their holders generally are entitled to receive amounts due before any distributions are made to common stockholders.Common stocks, on the other hand, generally do not obligate an issuer to make periodic distributions to holders. The Fund may also invest in obligations of government sponsored instrumentalities.Unlike non-U.S. government securities, obligations of certain agencies and instrumentalities of the U.S. government, such as the 22 Table of Contents Government National Mortgage Association, are supported by the “full faith and credit” of the U.S. government; others, such as those of the Export-Import Bank of the U.S., are supported by the right of the issuer to borrow from the U.S. Treasury; others, such as those of the Federal National Mortgage Association, are supported by the discretionary authority of the U.S. government to purchase the agency’s obligations; and still others, such as those of the Student Loan Marketing Association, are supported only by the credit of the instrumentality.No assurance can be given that the U.S. government would provide financial support to U.S. government sponsoredinstrumentalities if it is not obligated to do so by law.Although the Fund may invest in all types of obligations of agencies and instrumentalities of the U.S. government, the Fund currently intends to invest only in obligations of government sponsored instrumentalities that are supported by the “full faith and credit” of the U.S. government. When Issued, Delayed Delivery Securities and Forward Commitments.The Fund may enter into forward commitments for the purchase or sale of securities, including on a “when issued” or “delayed delivery” basis, in excess of customary settlement periods for the type of security involved.In some cases, a forward commitment may be conditioned upon the occurrence of a subsequent event, such as approval and consummation of a merger, corporate reorganization or debt restructuring (i.e., a when, as and if issued security).When such transactions are negotiated, the price is fixed at the time of the commitment, with payment and delivery taking place in the future, generallya month or more after the date of the commitment.While it will only enter into a forward commitment with the intention of actually acquiring the security, the Fund may sell the security before the settlement date if it is deemed advisable. Securities purchased under a forward commitment are subject to market fluctuation, and no interest (or dividends) accrues to the Fund prior to the settlement date.The Fund will segregate with its custodian cash or liquid securities in an aggregate amount at least equal to the amount of its outstanding forward commitments. Short Sales.The Fund may make short sales as a form of hedging to offset potential declines in long positions in the same or similar securities, including short sales against the box.The short sale of a security is considered a speculative investment technique.At the time of the sale, the Fund will own, or have the immediate and unconditional right to acquire at no additional cost, identical or similar securities or establish a hedge against asecurity of the same issuer which may involve additional cost, such as an “in the money” warrant. Short sales “against the box” are subject to special tax rules, one of the effects of which may be to accelerate the recognition of income by the Fund.Other than with respect to short sales against the box, the Fund will limit short sales of securities to not more than 5% of the Fund’s assets.When the Fund makes a short sale, it must deliver the security to the broker-dealer through which it made the short sale in order to satisfy its obligation to deliver the security upon conclusion of the sale. Repurchase Agreements.Repurchase agreements may be seen as loans by the Fund collateralized by underlying debt securities.Under the terms of a typical repurchase agreement, the Fund would acquire an underlying debt obligation for a relatively short period (usually not more than one week) subject to an obligation of the seller to repurchase, and the Fund to resell, the obligation at an agreed price and time.This arrangement results in a fixed rate of return to the Fund that is not subject to market fluctuations during the holding period.The Fund bears a risk of loss in the event that the other party to a repurchase agreement defaults on its obligations and the Fund is delayed in or prevented from exercising its rights to dispose of the collateral securities, including the risk of a possible decline in the value of the underlying securities during the period in which it seeks to assert these rights.The Investment Adviser, acting under the supervision of the Board of Trustees, reviews the creditworthiness of those banks and dealers with which the Fund enters into repurchase agreements to evaluate these risks and monitors on an ongoing basis the value of the securities subject to repurchase agreements to ensure that the value is maintained at the required level.The Fund will not enter into repurchase agreements with the Investment Adviser or any of its affiliates. Convertible Securities.A convertible security is a bond, debenture, note, stock or other similar security that may be converted into or exchanged for a prescribed amount of common stock or other equity security of the same or a different issuer within a particular period of time at a specified price or formula.Before conversion, convertible securities have characteristics similar to non-convertible debt securities in that they ordinarily provide a stream of income with generally higher yields than those of common stock of the same or similar issuers.Convertible securities are senior in rank to common stock in a corporation’s capital structure and, therefore, generally entail less risk than the corporation’s common stock, although the extent to which such risk is reduced depends in large measure upon the degree to which the convertible security sells above its value as a fixed income security.See “Risk Factors and Special Considerations — Convertible Securities Risk.” 23 Table of Contents Lower Grade Securities.The Fund may invest up to 10% of its net assets in fixed income and convertible securities rated in the lower rating categories of recognized statistical rating agencies, such as securities rated “CCC” or lower by Standard & Poor’s Ratings Services (“S&P”) or “Caa” by Moody’s Investors Service, Inc. (“Moody’s”), or non-rated securities of comparable quality.These debt securities are predominantly speculative and involve major risk exposure to adverse conditions.Debt securities that are not rated or rated lower than “BBB” by S&P or lower than “Baa” by Moody’s (or unrated securities of comparable quality) are referred to in the financial press as “junk bonds.” Generally, such lower grade securities and unrated securities of comparable quality offer a higher current yield than is offered by higher rated securities, but also (i) will likely have some quality and protective characteristics that, in the judgment of the rating organizations, are outweighed by large uncertainties or major risk exposures to adverse conditions and (ii) are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal in accordance with the terms of the obligation.The market values of certain of these securities also tend to be more sensitive to individual corporate developments and changes in economic conditions than higher quality bonds.In addition, such lower grade securities and comparable unrated securities generally present a higher degree of credit risk.The risk of loss due to default by these issuers is significantly greater because such lower grade securities and unrated securities of comparable quality generally are unsecured and frequently are subordinated to the prior payment of senior indebtedness.In light of these risks, the Investment Adviser, in evaluating the creditworthiness of an issue, whether rated or unrated, will take various factors into consideration, which may include, as applicable, the issuer’s operating history, financial resources and its sensitivity to economic conditions and trends, the market support for the facility financed by the issue, the perceived ability and integrity of the issuer’s management and regulatory matters. In addition, the market value of securities in lower grade categories is more volatile than that of higher quality securities, and the markets in which such lower grade or unrated securities are traded are more limited than those in which higher rated securities are traded.The existence of limited markets may make it more difficult for the Fund to obtain accurate market quotations for purposes of valuing its portfolio and calculating its net asset value.Moreover, the lack of a liquid trading market may restrict the availability of securities for the Fund to purchase and may also have the effect of limiting the ability of the Fund to sell securities at their fair value to respond to changes in the economy or the financial markets. Lower-rated debt obligations also present risks based on payment expectations.If an issuer calls the obligation for redemption (often a feature of fixed income securities), the Fund may have to replace the security with a lower yielding security, resulting in a decreased return for investors.Also, as the principal value of bonds moves inversely with movements in interest rates, in the event of rising interest rates the value of the securities held by the Fund may decline proportionately more than a portfolio consisting of higher rated securities.Investments in zero coupon bonds may be more speculative and subject to greater fluctuations in value due to changes in interest rates than bonds that pay interest currently.Interest rates are at historical lows and, therefore, it is likely that they will rise in the future. As part of its investments in lower grade securities, the Fund may invest without limit in securities of issuers in default.The Fund will make an investment in securities of issuers in default only when the Investment Adviser believes that such issuers will honor their obligations or emerge from bankruptcy protection and the value of these securities will appreciate.By investing in securities of issuers in default, the Fund bears the risk that these issuers will not continue to honor their obligations or emerge from bankruptcy protection or that the value of the securities will not appreciate. In addition to using recognized rating agencies and other sources, the Investment Adviser also performs its own analysis of issues in seeking investments that it believes to be underrated (and thus higher-yielding) in light of the financial condition of the issuer.Its analysis of issuers may include, among other things, current and anticipated cash flow and borrowing requirements, value of assets in relation to historical cost, strength of management, responsiveness to business conditions, credit standing and current anticipated results of operations.In selecting investments for the Fund, the Investment Adviser may also consider general business conditions, anticipated changes in interest rates and the outlook for specific industries. 24 Table of Contents Subsequent to its purchase by the Fund, an issue of securities may cease to be rated or its rating may be reduced.In addition, it is possible that statistical rating agencies might change their ratings of a particular issue to reflect subsequent events on a timely basis.Moreover, such ratings do not assess the risk of a decline in market value.None of these events will require the sale of the securities by the Fund, although the Investment Adviser will consider these events in determining whether the Fund shouldcontinue to hold the securities. Fixed income securities, including lower grade securities and comparable unrated securities, frequently have call or buy-back features that permit their issuers to call or repurchase the securities from their holders, such as the Fund.If an issuer exercises these rights during periods of declining interest rates, the Fund may have to replace the security with a lower yielding security, thus resulting in a decreased return for the Fund. The market for lower grade and comparable unrated securities has at various times, particularly during times of economic recession, experienced substantial reductions in market value and liquidity.Past recessions have adversely affected the ability of certain issuers of such securities to repay principal and pay interest thereon.The market for those securities could react in a similar fashion in the event of any future economic recession. Other Derivative Instruments.The Fund may also utilize other types of derivative instruments, primarily for hedging or risk management purposes.These instruments include futures, forward contracts, options on such contracts and interest rate, total return and other kinds of swaps.These investment management techniques generally will not be considered senior securities if the Fund establishes in a segregated account cash or other liquid securities equal to the Fund’s obligations in respect of such techniques.For a further description of such derivative instruments, see “Investment Objectives and Policies — Additional Investment Policies” in the SAI. Borrowings and Issuance of Preferred Shares.The Fund may, with the approval of the Board of Trustees, borrow money or issue preferred shares in an effort to earn incremental total return for the holders of the Fund’s common shares.The 1940 Act permits the Fund to issue a single class of debt and a single class of preferred stock.Under the 1940 Act, such debt or preferred shares may be issued only if immediately after such issuance the value of the Fund’s total assets (less ordinary course liabilities) is at least 300% of the amount of any debt outstanding and at least 200% of the amount of any preferred stock and debt outstanding.Under the 1940 Act the holders of any such debt or preferred stock have certain mandatory voting rights and other protections of their senior rights to the assets of the Fund. Temporary Defensive Investments.Although under normal market conditions the Fund intends to invest at least 80% of its assets in equity securities of companies principally engaged in the gold industry and the natural resources industries, when a temporary defensive posture is believed by the Investment Adviser to be warranted (“temporary defensive periods”), the Fund may without limitation hold cash or invest its assets in money market instruments and repurchase agreements in respect of those instruments.The money market instruments in which the Fund may invest are obligations of the U.S. government, its agencies or instrumentalities; commercialpaper rated A-1 or higher by S&P or Prime-1 by Moody’s; and certificates of deposit and bankers’ acceptances issued by domestic branches of U.S. banks that are members of the Federal Deposit Insurance Corporation.During temporary defensive periods, the Fund may also invest to the extent permitted by applicable law in shares of money market mutual funds.Money market mutual funds are investment companies and the investments in those companies by the Fund are in some cases subject to applicable law.See “Investment Restrictions” in the SAI.The Fund may find it more difficult to achieve the long-term growth of capital component of its investment objective during temporary defensive periods. Portfolio Turnover.The Fund will buy and sell securities to accomplish its investment objectives.The investment policies of the Fund, including its strategy of writing covered call options on securities in its portfolio, is expected to result in portfolio turnover that is higher than that of other investment companies, and is expected to be higher than 100%.For the fiscal periods ended December 31, 2005 and 2006, the portfolio turnover rates were 142.5% and 114.8%, respectively. Portfolio turnover generally involves expense to the Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestment in other securities.The portfolio turnover rate is computed by dividing the lesser of the amount of the securities purchased or securities sold by the average monthly value of securities owned during the year (excluding securities whose maturities at acquisition were one year or 25 Table of Contents less).Higher portfolio turnover may decrease the after-tax return to individual investors in the Fund to the extent it results in a decrease in the portion of the Fund’s distributions that is attributable to long-term capital gain. Interest Rate Transactions If the Fund borrows money or issues variable rate preferred shares, the Fund may enter into interest rate swap or cap transactions in relation to all or a portion of such borrowings or shares in order to manage the impact on its portfolio of changes in the interest or dividend rate of such borrowings or shares.Through these transactions the Fund may, for example, obtain the equivalent of a fixed rate for such variable rate preferred shares that is lower than the Fund would have to pay if it issued fixed rate preferred shares. The use of interest rate swaps and caps is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio security transactions.In an interest rate swap, the Fund would agree to pay to the other party to the interest rate swap (which is known as the “counterparty”) periodically a fixed rate payment in exchange for the counterparty agreeing to pay to the fund periodically a variable rate payment that is intended to approximate the Fund’s variable rate payment obligation on its borrowings or variable rate preferred shares.In an interest rate cap, the Fund would pay a premium to the counterparty to the interest rate cap and, to the extent that a specified variable rate index exceeds a predetermined fixed rate, would receive from the counterparty payments of the difference based on the notional amount of such cap.Interest rate swap and cap transactions introduce additional risk because the Fund would remain obligated to pay interest or preferred shares dividends when due even if the counterparty defaulted.Depending on the general state of short-term interest rates and the returns on the Fund’s portfolio securities at that point in time, such a default could negatively affect the Fund’s ability to make interest payments or dividend payments on the preferred shares.In addition, at the time an interest rate swap or cap transaction reaches its scheduled termination date, there is a risk that the Fund will not be able to obtain a replacement transaction or that the terms of the replacement will not be as favorable as on the expiring transaction.If this occurs, it could have a negative impact on the Fund’s ability to make interest payments or dividend payments on the preferred shares.To the extent there is a decline in interest rates, the value of the interest rate swap or cap could decline, resulting in a decline in the asset coverage for the borrowings or preferred shares.A sudden and dramatic decline in interest rates may result in a significant decline in the asset coverage.If the Fund fails to maintain the required asset coverage on any outstanding preferred shares or fails to comply with other covenants, the Fund may be required to redeem some or all of these shares.Any redemption would likely result in the Fund seeking to terminate early all or a portion of any swapor cap transactions.Early termination of a swap could result in a termination payment by the Fund to the counterparty, while early termination of a cap could result in a termination payment to the Fund. The Fund will usually enter into swaps or caps on a net basis; that is, the two payment streams will be netted out in a cash settlement on the payment date or dates specified in the instrument, with the Fund receiving or paying, as the case may be, only the net amount of the two payments.The Fund intends to segregate cash or liquid securities having a value at least equal to the value of the Fund’s net payment obligations under any swap transaction, marked to market daily.The Fund will monitor any such swap with a view to ensuring that the Fund remains in compliance with all applicable regulatory investment policy and tax requirements. RISK
